Third District Court of Appeal
                                State of Florida

                            Opinion filed June 15, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D16-252
                          Lower Tribunal No. 98-43178
                              ________________


                                 Albert Owens,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.


      A Case of Original Jurisdiction – Habeas Corpus.

      Albert Owens, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SUAREZ, C.J., and FERNANDEZ and LOGUE, JJ.

      SUAREZ, C.J.

      Albert Owens was convicted in 2000 of multiple charges including

aggravated assault with a firearm, burglary with a firearm, and attempted robbery

with a firearm.    Since then, Owens has filed numerous pro se motions for
postconviction relief in the trial court raising the same arguments. All of these

motions were denied and subsequently affirmed on appeal to this Court.1 In

response to his most recently filed habeas petition, which we denied, we ordered

Owens to show cause why he should not be prohibited from filing successive pro

se motions in this Court. See State v. Spencer, 751 So. 2d 47 (Fla. 1999) (holding a

court can restrict future pro se pleadings if it first provides a pro se litigant notice

and an opportunity to respond). After carefully considering Owen's response to this

Court's show cause order, we conclude that good cause has not been shown.

      Accordingly, Owens is now prohibited from filing any further pro se

appeals, pleadings, motions, or petitions both here and in the lower court relating

to his convictions and sentences in case numbers 98-43178 and 98-43179. We

direct the Clerk of the Third District Court of Appeal to refuse to accept any such

papers relating to lower court case numbers 98-43178 and 98-43179 unless an

attorney, who is a duly licensed member of the Florida Bar in good standing, has

reviewed and signed them.

      So ordered.



1 A non-exhaustive list of pro se post-conviction appeals filed by the defendant
include: 3D15-1075; 3D15-1149; 3D15-1225; 3D14-2724; 3D14-1320; 3D14-355;
3D14-385; 3D13-2449; 13-1344; 3D12-1545; 3D11-3142; 3D07-2363; 3D09-
2949; 3D07-2363; 3D06-3196; 3D04-375; 3D04-356; 3D04-2152; 3D04-1364;
3D03-2274; 3D03-1294. Furthermore, the trial court docket in case no. 98-43178
indicates an order prohibiting Mr. Owens from further pro se filings was issued on
August 3, 2004.
                                        2